Citation Nr: 1453159	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for a bilateral leg disability, to include circulatory problems.

3. Entitlement to service connection for a back disability, claimed as upper and lower back conditions.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1957, and February 1957 to March 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the January 2010 rating decision, the RO also denied claims of entitlement to service connection for frostbite of the bilateral feet and toes, infection of the right little finger, and a lung condition due to asbestos.  In his January 2011 notice of disagreement, the Veteran expressed disagreement only with the denials of service connection for bilateral hearing loss, a bilateral leg disability, a back disability, and a lung condition.  In a June 2013 statement of the case, the RO again denied all four claims of service connection.  In his June 2013 substantive appeal, the Veteran stated he wished only to appeal the claims of entitlement to service connection for bilateral hearing loss, a bilateral leg disability, and a back disability.  Accordingly, the Veteran did not perfect an appeal of the issue of entitlement to service connection for a lung condition.  Thus, that issue is not currently before the Board.

In his June 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in September 2014, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

The Veteran's claim of service connection for circulatory problems in the bilateral legs has been developed and adjudicated as limited to that contention/diagnosis.  As the Veteran seeks service connection for a bilateral leg disability, however diagnosed, and in light of another leg diagnosis included in the Veteran's VA treatment records, the matter is being addressed as a single issue, characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, to include frostbite, has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates the Veteran receives VA treatment, including for his legs and his hearing loss.  See June 2013 statement of the case; September 2009 VA examination report (nothing that VA records were available electronically for review).  However, none of the Veteran's VA treatment records are associated with the evidentiary record.  On, the AOJ should obtain all of the Veteran's VA treatment records and associate the record with the Veteran's claims folder.

The Veteran's service personnel records, in their entirety, could not be obtained because of a fire-related incident.  See August 2009 notice letter; May 2009 response from the National Personnel Records Center.  Upon VA examination in September 2009, the VA audiologist opined that she could not determine the etiology of the Veteran's hearing loss without resort to mere speculation because of the unavailability of service treatment records related to the Veteran's hearing during active duty.  However, the Veteran reported that he was exposed to significant noise in service, to include flying in planes and being around engine noise without hearing protection.  Although the September 2009 VA examiner opined that it was at least as likely as not that the Veteran's bilateral tinnitus is due to his reported history of hazardous military noise exposure, the examiner did not address the Veteran's reports of noise exposure in regard to his bilateral hearing loss.  See also June 2013 substantive appeal ("I feel that the VA did not take into consideration the severe amount of loud noise that I was exposed to while I was on active duty.").  As the Veteran's service treatment and service personnel records are unavailable, on remand the AOJ should afford the Veteran a new VA examination to elicit a full history from the Veteran, to include regarding his military noise exposure, and to determine the nature and etiology of the Veteran's bilateral hearing loss disability, to include consideration of the lay evidence of record.

In the June 2013 statement of the case, the RO noted that the Veteran's VA treatment records included a diagnosis of peripheral neuropathy in his legs.  In his June 2013 substantive appeal, the Veteran contended that his current back and leg problems are related to the amount of time he had to spend on his feet during service.  In his March 2009 claim, the Veteran stated that his back conditions were treated in Alaska during service.  Further, in a February 2014 statement to his congressional representative, the Veteran stated that he has difficulty walking related to frost bite to his feet in Alaska in 1960.  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Further, when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, on remand, the Veteran should be afforded a VA examination to elicit a full history from the Veteran, to include regarding any in-service events, injuries, or treatment, and to determine the nature and etiology of any current bilateral leg disability and any current back disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran, to include regarding his military noise exposure.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's reports that he was exposed to significant noise from flying planes and engine noise without hearing protection during service.  See September 2009 VA examination report; see also June 2013 substantive appeal (stating that he was exposed to a "severe amount of loud noise" on active duty).

The examiner should note that the Veteran's service records in their entirety, including his service treatment records, are unavailable due to a fire-related incident. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner(s) to determine the nature and etiology of any current bilateral leg disability, and any current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination report must include a notation that this record review took place.

The examiner(s) should elicit a full history from the Veteran, to include regarding any in-service events, injuries, or treatment for his legs and/or back.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Identify with specificity all bilateral leg disabilities that are currently manifested, or that have been manifested at any time since March 2009.

The examiner should specifically address the Veteran's claimed circulatory problems, as well as the VA diagnosis of peripheral neuropathy.  See June 2013 statement of the case; March 2009 claim.

b) For each identified leg disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's leg disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his current leg problems are related to the amount of time he had to spend on his feet during service, and that he has difficulty walking related to frost bite to his feet in Alaska in 1960.  See February 2014 Veteran statement to his congressional representative; June 2013 substantive appeal.

c) Identify with specificity all back disabilities that are currently manifested, or that have been manifested at any time since March 2009.

The examiner should specifically address the Veteran's claim that he suffers from both an upper and a lower back condition.  See March 2009 claim.

d) For each identified back disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his current back problems are related to the amount of time he had to spend on his feet during service.  See June 2013 substantive appeal.  The examiner should also address the Veteran's report that he received treatment for both a lower and upper back condition in Alaska during service.  See March 2009 claim.

The examiner should note that the Veteran's service records in their entirety, including his service treatment records, are unavailable due to a fire-related incident. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

